Order filed July 23, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00442-CV
                                   ____________

ALEGRIA AUTO SALES, LP; ALEGRIA MANAGER, LLC, AS GENERAL
     PARTNER OF ALEGRIA AUTO SALES, LP; AND D. ANDREW
        KLEIN A/K/A DANIEL KLEIN A/K/A ANDREW KLEIN,
                    INDIVIDUALLY, Appellant

                                         V.

XL PARTS PARTNERSHIP, LTD. D/B/A XL PARTS COMPANY, Appellee


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-45649

                                    ORDER

      The notice of appeal in this case was filed May 28, 2019. To date, the filing
fee of $205.00 has not been paid. No evidence that appellants are excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5. Therefore, the court issues the following order.
      Appellants are ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before August 7, 2019. See Tex. R. App. P. 5. If appellants
fail to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM